DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
The Amendment filed on 03/17/2022 has been entered. Claims 1-11 remain pending in the application with claim 3 withdrawn from further consideration as being drawn to an unelected species. 
Applicants amendments to the claims have overcome the rejections under 35 USC 112(b) as previously set forth in the Non-Final Office Action mailed on 06/28/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2001/043979) (Enokida) in view of Tanaka et al (US 2016/02658516) (Tanaka).

In reference to claim 1, Enokida teaches a compound of the general formula 1 as shown below, 

    PNG
    media_image1.png
    209
    318
    media_image1.png
    Greyscale

For example wherein in the general formula 1, A is S, at least one of R1 to R4, e.g. R1 is a disubstituted amino group and at least one of R5 to R8, e.g. R7, is a disubstituted amino group wherein the substituents are biphenyl, phenyl or a condensed polyclinic group and each other R# is hydrogen (Enokida [0006]; [0010]). 

Enokida discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the general formula 1, A is S, at least one of R1 to R4, e.g. R1 is a disubstituted amino group and at least one of R5 to R8, e.g. R7, is a disubstituted amino group wherein the substituents are biphenyl, phenyl or a condensed polyclinic group and each other R# is hydrogen. Each of the disclosed substituents from the substituent groups of Enokida are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Enokida and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Enokida does not expressly teach that the condensed polycyclic group is a dibenzofuran or dibenzothiophene.

With respect to the difference, Tanaka teaches, in analogous art, materials of the formula (I) (Tanaka [0027]) as shown below wherein substituents are defined to include a variety of groups including fused polycyclic groups wherein substituents include dibenzofuran and dibenzothiophene (Tanaka [0200]).  

    PNG
    media_image2.png
    107
    385
    media_image2.png
    Greyscale


It would have been obvious to have selected known polycyclic groups for use as substituents in substituted dibenzofuran or dibenzothiophene compounds, including dibenzofuran and dibenzothiophene as taught by Tanaka in the compound of Enokida with the expectation of preparing a compound with comparable properties. 

That is, the substitution of the dibenzothiophene or dibenzofuran of Tanaka for the fused polycyclic group of Enokida absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing a material for an organic electronic element. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 1: Reads on wherein X is S, R1, R2, R4, R5, R6 and R7 are each hydrogen, R3 is –Lb-NAr3Ar4, La and Lb are each a single bond, Ar1 and Ar2 are each phenyl, Ar3 is biphenyl, Ar4 is a group of formula (1-1) wherein Y is S. 
For Claim 2: Reads on formula (7). 
For Claim 4: Reads on wherein La and Lb are each a single bond. 
For Claim 5: Reads on P-26. 

In reference to claims 6-7, Enokida in view of Tanaka teach the compound as described above for claim 1 and further teaches that the compound is used in an organic electroluminescent element comprising a pair of electrodes and a plurality of layers including a light emitting layer and hole injection layer comprising the compound of formula 1 (Enokida [0007]-[0009]). 

While Enokida in view of Tanaka does not exemplify a device with each of the specific features that includes the exact compound of formula (1) described above herein, it would have been obvious to the ordinarily skilled artisan to have selected the device structure from among those taught by Enokida in view of Tanaka and have arrived at the instantly claimed device with the anticipation of providing a device with comparable properties to the devices exemplified therein in the absence of unexpected results.  

In reference to Claim 8, Enokida in view of Tanaka teaches the device as described above for claim 7 including the compound of formula (1) in a hole injection layer. While Enokida in view of Tanaka calls this layer a hole injection layer and not a hole transport layer or an emitting auxiliary layer, the names of these layers are not considered to impart any further structural limitations on the device that would differentiate the claimed devices from that of the prior art. 
 
In reference to Claims 10-11, Enokida in view of Tanaka teaches the device as described above for claim  6. Enokida further teaches that the device is useful for a variety of applications including a flat panel display, a light source etc. While Enokida does not expressly teach the presence of a control part for driving the display device nor specifically call the device an OLED, the flat panel display would be immediately recognized by the ordinarily skilled artisan to require the presence of some sort of control part for driving the display device and would immediately recognize the organic electroluminescent element of Enokida to be an organic light emitting diode. It would have been obvious to the ordinarily skilled artisan to have selected the claimed device structure requirements from among those taught by Enokida in view of Tanaka. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Enokida in view of Tanaka as applied to claim 6 above, and further in view of Liu (US 2015/0155524) (Liu).

Enokida in view of Tanaka teaches the device as described above for claim 6. Enokida does not expressly state that the device further includes a light emission efficiency enhancing layer on the face of one of the electrodes opposite to the organic layer(s). 

With respect to the difference, Liu teaches a device configuration for an organic light emitting device that includes a light emitting unit as described by Enokida in view of Tanaka and further includes an efficiency enhancing layer on the light emitting surface of the device as claimed. Liu further teaches that the use of such a layer can adjust the chromaticity coordinates and efficiency of the device (Liu abstract). 

In light of the motivation of using efficiency enhancing layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the efficiency enhancing layer as described by Liu in order to adjust the chromaticity coordinates and efficiency of the device and thereby arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 

Initially, Applicant argues that the ordinarily skilled artisan would not have been motivated to have selected from among the condensed polycyclic groups taught by Tanaka as substituents that are polycyclic groups. This argument has been fully considered but not found convincing for at least the following reasons. First, Applicant argues that Enokida does not teach dibenzothiophene or dibenzofuran groups as the substituents. Indeed, the outstanding rejection clearly lays out that Enokida teaches that these substituents can be condensed polycyclic groups and Tanaka is relied upon for the teaching of what such a term includes to the ordinarily skilled artisan, including dibenzofuran and dibenzothiophene.  Applicant points to specific examples from Enokida including heterocyclic groups or polycyclic groups that are exemplified and argues that an ordinarily skilled artisan would be motivated to select those but not to select dibenzofuran or dibenzothiophene. Applicant similarly argues that the selection of the claimed substitution positions would not be obvious because there are examples in the recited art that include the selection of alternative positions instead. This argument has been fully considered but not found convincing. The prior art teaching is not limited only to examples. The ordinarily skilled artisan would immediately recognize that condensed polycyclic groups and heterocyclic groups such as those taught by Enokida would include commonly used condensed polycyclic groups such as dibenzofuran or dibenzothiophene as taught by Tanaka. Furthermore, the selection of different positions would be expected to give rise to comparably functional materials. Finally, Applicant argues that Tanaka and Enokida teach the use of the materials in different layers. 

Next, Applicant argues that the claimed selection gives rise to unexpected results. As support, Applicant points to the results of table 4 and table 5. Table 4 is directed to properties of specific devices. And table 5 includes triplet energies of a few compounds. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in driving voltage, effiicency and device lifetime, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables.

Second, the improvements in device lifetime are not consistent. For example, comparative compound 5 (which is an unclaimed compound that is taught by the prior art but not exemplified therein) shows better lifetime than some of the inventive examples, e.g. example 1, 2, 7, 8, 9, etc. The same device has a comparable driving voltage as the inventive devices.  The two points specifically pointed to by Applicant, driving voltage and device lifetime do not appear to be actually improved in some of the examples. 
Third, while each of the comparative example compounds broadly read on the compounds of the prior art, none of them are compounds exemplified by the prior art of record. While Applicant points to compound 3 as corresponding to the prior art, each of the comparative compounds correspond to the prior art. 
Fourth, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. 
For example, each of the examples includes R groups (apart from the requisite arylamine group of either H or, in a single case, a C6 fused aryl group. By contrast, the examples allow many possible substitutions at each of these positions. Many of the claimed combinations of substituents would not be expected to have similar properties or follow the same trends as reported in the exemplary devices. 
Furthermore, while the instant claims are drawn to compounds alone or generic devices without specific materials recited for any of the layers apart from the presence of the claimed compound, the examples demonstrated require a single specific arrangement of materials and layers to demonstrate these properties. In organic electronic devices, the relative electronic properties of materials in adjacent layers are critical to device performance, not specific properties of one material alone. For example, lowering a HOMO of a hole transport material might be beneficial if the hole injection and/or host materials in adjacent layers are able to donate or accept charge more readily because of such a change. However, if alternative materials are selected in the adjacent layers, the same change might be disruptive to device performance. Applicant has not claimed specific light emitting materials, hosts, etc. that would necessarily be required for the alleged unexpected improvement. 
These examples are not intended to be interpreted as the only points in which the data is not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming millions or more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Enokida in view of Tanaka, support for the unexpected results must be provided that covers the scope of what is claimed. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786